JOEN M. BATLEY

CHIEF ILSTICE

W.STACY TROTTER

JUSTICE

W. BRUCE WILLIAMS

ILSTICE

 

Court of Appeals CHERYL BUSK

CLERK

Eleventh District of Texas TELE: 254/629-2638
100 WEST MAIN STREET, SUITE 300 FAN: 254/629-2195
P.O. BOX 271 chery busk@ txeaurts.goy
EASTLAND. TEXAS 76448 ww tncourts. pov Dl theon

June 24, 2021

John W. Stickels Russell D. Thomason, District Attorney
Stickels & Associates, P.C. Eastland County Courthouse

P.O. Box 12143] 100 West Main, Suite 204

Arlington, TX 76012 Eastland, TX 76448

* DELIVERED VIA E-MAIL * * DELIVERED VIA E-MAIL *

Paul W. Lewallen, Assistant
100 W Main St #102

Eastland, TX 76448

* DELIVERED VIA E-MAIL *

RE:

Style:

cc:

Appellate Case Number: 11-21-00086-CR
Trial Court Case Number: 25960
Yahel Eliyah McDaniel v. The State of Texas

The Court has this day issued an order in the above cause.
Attached is a copy of the Court’s order.
Respectfully yours,
mM dure
Jayla McClure, Deputy Clerk
District Clerk - Eastland County (DELIVERED VIA E-MAIL)

Kim Cherry, Court Reporter (DELIVERED VIA E-MAIL)
Sieven R. Herod, Judge (DELIVERED VIA E-MAIL)